Opinion of the Court
PER Curiam:
A general court-martial convicted the accused of two specifications of robbery, in violation of Article 122, Uniform Code of Military Justice, 10 USC § 922. The Government concedes the law officer erred to the prejudice of the accused by failing to instruct the court members as to a disputed question of fact in connection with a pretrial incriminating statement admitted into evidence. See United States v Hardy, 17 USCMA 100, 37 CMR 364, and United States v Pearson, 17 USCMA 204, 37 CMR 468.
The decision of the board of review is reversed and the findings of guilty and the sentence are set aside. A rehearing may be ordered.